Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. James M. Turner (Reg.#: 74,602) on August 30th 2022.
The application has been amended as follows:
Claims 8 and 15 have been cancelled;
Claim 1, following the last line of claim 1 -- wherein the extrusion aid has a specific surface area of from 15m2/g measured using nitrogen and the BET method according to ISO 9277:1995. -- has been inserted;
Claim 13, following the last line of claim 13 -- wherein the extrusion aid has a specific surface area of from 15m2/g measured using nitrogen and the BET method according to ISO 9277:1995. -- has been inserted;
Claim 19, line 1 “claim 8” has been deleted, and – claim 1 – has been inserted;
Claim 24, line 1 “claim 15” has been deleted, and – claim 13 – has been inserted.

Reasons for Allowance
Claims 16, 17 and 25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-15 and 18-24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 17th 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-7, 9-14 and 16-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Adisson-Korat discloses a puffed polysaccharide-based crispy snack food composition (i.e., an extruded and expanded product) comprising protein, starch (i.e., a polysaccharide) and acid (e.g., phosphoric acid), porous calcium carbonated (i.e., an extrusion aid) and does not appear to comprise fibrillated cellulose-containing materials (see Adisson-Korat abstract; paragraphs [0028]-[0029] and [0034]-[0044]; claims). While porous calcium carbonate is formed through a precipitation process, Adisson-Korat fails to disclose using acid treated (i.e., an H3O+ ion donor treated) calcium carbonate. 
Shen discloses of attaining an acid-tolerant calcium carbonate by treating calcium carbonate (i.e., precipitated or ground calcium carbonate) with a weak acid (i.e., an H3O+ ion donor) and/or the addition of CO2 (see Shen abstract; paragraphs [0033]-[0039]).
However, given the fact the weak acid treatment in Shen provides a calcium carbonate extrusion aid with specific surface area that is below the specific surface area recited in independent claim 16 and in rejoined and amended independent claims 1 and 13, as evidenced by the declaration of Daniel E. Gerard, Ph.D. filed under 37CFR 1.132 on June 30th 2022, the prior art rejection of record is untenable and claims 1-7, 9-14 and 16-25 are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/           Examiner, Art Unit 1792                                                                                                                                                                                             
/ERIK KASHNIKOW/           Supervisory Patent Examiner, Art Unit 1792